Case 3:19-cr-00029-GMG-RWT Document 28 Filed 09/18/19 Page 1 of 2 PageID #: 65


                  IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF WEST VIRGINIA
                                  MARTINSBURG

 UNITED STATES OF AMERICA,

                        Plaintiff,

 v.                                                             Criminal Action No. 3:19-CR-29
                                                                (GROH)

 MICHAEL KENNEDY,

                        Defendant.


             UNITED STATES' NOTICE OF FOURTH JENCKS DISCLOSURE

        Now comes the United States of America and William J. Powell, United States Attorney

 for the Northern District of West Virginia, by Jarod J. Douglas, Assistant United States Attorney

 for said District, and hereby provides notice of disclosure to defense counsel of its Fourth Jencks.

 The disclosure is comprised of two PDF documents bates numbered US008822 through

 US008824.

                                                      Respectfully submitted,

                                                      WILLIAM J. POWELL
                                                      UNITED STATES ATTORNEY


                                               By:    /s/ Jarod J. Douglas
                                                      Jarod J. Douglas
                                                      Assistant U. S. Attorney




                                                  1
Case 3:19-cr-00029-GMG-RWT Document 28 Filed 09/18/19 Page 2 of 2 PageID #: 66


                                CERTIFICATE OF SERVICE

        I, Jarod J. Douglas, Assistant United States Attorney for the Northern District of West

 Virginia, hereby certify that on the 18th day of September 2019, the foregoing UNITED STATES’

 NOTICE OF FOURTH JENCKS DISCLOSURE was electronically filed with the Clerk of the

 Court using the CM/ECF system which will send notification of such filing to the following:

                                   Byron Craig Manford, Esq.
                                         PO Box 3021
                                    Martinsburg, WV 25402
                                     Counsel for Defendant

        I hereby certify further that on the 18th day of September 2019, the United States’ Fourth

 Jencks disclosure was hand-delivered to defense counsel.


                                                     WILLIAM J. POWELL
                                                     UNITED STATES ATTORNEY

                                             By:     /s/ Jarod J. Douglas
                                                     Jarod J. Douglas
                                                     Assistant United State Attorney




                                                2
